DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2021 has been entered.

Response to Amendment
This action is in reply to the Applicant’s amendments filed on on 25 January 2021.
Claims 1, 2, 4, 5, 7, 8, 10, 11, and 13-20 have been amended.
Claims 3 and 9 have been cancelled.
Claims 21 and 22 have been added.
Claims 1, 2, 4-8, and 10-22 are currently pending and have been examined.


Allowable Subject Matter
Claims 1, 2, 4-8, and 10-22 are allowed.
Claims are renumbered as 1-20.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 7, 13, and 17 are allowed because a search of the prior art of record fail to anticipate or render obvious step of transmitting, by a network device, a signaling to a terminal device, wherein the signaling indicates a one-to-one correspondence between a plurality of scheduled bandwidth intervals and a plurality of time domain densities and determining, by the network device, a time domain density for receiving a phase tracking reference signal (PTRS) based on the one-to-one correspondence and a scheduled bandwidth of the terminal device.
The closest art presented were U.S. PGPub. No. 20180091350 to Akkarakaran et al. and U.S. PGPub. No. 20180124796 to Noh et al., where disclose the terminal device and network device using time density PTRS for DFT-OFDM waveform communication system.
For claims 3-6, 8, 10-12, 14-16, and 18-22, they depend on claims 1, 7, 13, and 17 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov